Title: From Thomas Jefferson to Martha Jefferson Randolph, 14 May 1804
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


          
            My dear Martha 
            Washington May 14.
          
          I arrived here last night after the most fatiguing journey I have experienced for a great many years. I got well enough to Orange C.H. the first day. the 2d. there was a constant heavy drizzle through the whole day, sufficient to soak my outer great coat twice, and the roads very dirty and in places deep. the third the roads became as deep as at any season, & as laborious to the horse. Castor got into ill temper and refused to draw, and we had a vast deal of trouble & fatigue with him and obliged to give him up at last. I was from day light to sunset getting from Fauquier C.H. to Colo. Wren’s where I left John with the carriage, mounted my horse and arrived here at 9. oclock in the night more sore & fatigued than I ever remember to have been with a journey. with the circuitous routs I was obliged to take it made about 55. miles, of as deep & laborious road as could be travelled. a night’s sleep has a little rested me, but I am yet extremely the worse for my labour. I hope a day or two more will entirely relieve me. certainly I shall never again so far forget my age as to undertake such another day of fatigue.—I have written you this long chapter about myself, because I have really nothing else to write about, having as yet not seen any body but of the house. I picked up by the way some ice-lettuce seed, which I inclose you to enable you to raise seed for yourself this year. my affections to mr Randolph and kisses to the young ones. to yourself my tenderest love.
          
            Th: Jefferson 
          
        